DETAILED ACTION
Claims 1-3, 5-30, 35-46, 50-56, 58-61, 64, 67-71 and 73-75 are pending. Claim 2 & 74 have been withdrawn, and claim 75 is a newly added claim. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claim 1 is allowed and thus claims 11 & 59-61 are rejoined because they were non-elected species claims which depend from an allowable claim.
Claim 2 still stands withdrawn because it is directed towards non-elected subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 12, 16, 44, 50-53, 55, 60, & 61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11: Claim 11 depends from claim 1 which recites “the invading fluid material is a solid film when brought into contact” whereas claim 11 recites “the invading fluid is one of a solution, emulsion, suspension, or foam” which fails to comply with the written description requirement because there is no support in the original disclosure for the solid film to be solution, emulsion, suspension, or foam.
Claim 12: Claim 12 depends from claim 1 which recites “the invading fluid material is a solid film when brought into contact” whereas claim 12 recites “the invading fluid is solidified by at least one of UV-curing, e-beam curing, cooling, or drying” and the disclosure and examples providing only “cooling” in conjunction with the recitation of a “solid film” as the invading fluid precursor and thus there is no support for UV-curing, e-beam curing or drying.
Claim 16: Claim 16 depends from claim 1 which recites “the invading fluid material is a solid film when brought into contact” whereas claim 16 recites “the invading fluid is…formed by at least one of coating, printing, extrusion, melting a film, or spraying” and the disclosure and examples providing only “melting a film” in conjunction with the recitation of a “solid film” as the invading fluid precursor and thus there is no support for coating, printing, extrusion, or spraying.
Claim 44: Claim 44 depends from claim 1 which recites “the invading fluid material is a solid film when brought into contact” whereas claim 44 recites “the invading 
Claim 50: Claim 50 depends from claim 1 which recites “the invading fluid material is a solid film when brought into contact” whereas claim 50 recites “the invading [fluid] is…formed by at least one of coating, printing, extrusion, melting the film, or spraying” and the disclosure and examples providing only “melting the film” in conjunction with the recitation of a “solid film” as the invading fluid precursor and thus there is no support for coating, printing, extrusion, or spraying.
Claim 51: Claim 51 recites “the solid film is formed by at least one of coating, printing, extrusion, melting the film, or spraying” which fails to comply with the written description requirement because the original disclosure does not provide any details with regards to how the solid film is produced.
Claim 52: Claim 52 depends from claim 1 which recites “the invading fluid material is a solid film when brought into contact” whereas claim 52 recites “the invading fluid is…formed by printing” and the disclosure and examples providing only “melting the film” in conjunction with the recitation of a “solid film” as the invading fluid precursor and thus there is no support for printing.
Claim 53: Claim 53 depends from claim 1 which recites “the invading fluid material is a solid film when brought into contact” whereas claim 53 recites “the invading fluid is…formed by extrusion” and the disclosure and examples providing only “melting the film” in conjunction with the recitation of a “solid film” as the invading fluid precursor and thus there is no support for extrusion.
Claim 55: Claim 55 depends from claim 1 which recites “the invading fluid material is a solid film when brought into contact” whereas claim 55 recites “the invading fluid is…formed by spraying” and the disclosure and examples providing only “melting the film” in conjunction with the recitation of a “solid film” as the invading fluid precursor and thus there is no support for spraying.
Claim 60: Claim 60 depends from claim 59, which depends from claim 1, and claim 1 recites “the invading fluid material is a solid film when brought into contact” and claim 59 recites “the invading fluid material is provide as a multilayer film” whereas claim 60 recites “the multilayer film is…formed by at least one of coating, printing, extrusion, melting the film, or spraying” which fails to comply with the written description requirement because the original disclosure does not provide any details with regards to how the solid film is produced.
Claim 61: Claim 61 fails to comply with the written description requirement because the original disclosure does not provide any details with regards to how the solid film is produced.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11, 42, & 58 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 11: Claim 11 recites “the invading fluid is one of a solution, emulsion, suspension, or foam” whereas claim 1 recites that the invading fluid material is a solid material prior to application and thus cannot be a solution, emulsion, suspension, or foam and thus the claim broadens the limitation of claim 1.
Claim 42: Claim 42 recites “controlling the pressure and a temperature of the invading fluid material” whereas claim 1 recites “applying pressure and heat to the invading fluid material” which implies controlling and therefore claim 42 does not further limit claim 1.
Claim 58: Claim 58 recites “the invading fluid material is a preformed solid film” whereas claim 1 recites “the invading fluid material is a solid film when brought into contact” which requires that the film is preformed prior to contact and thus claim 58 does not further limit claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 71 & 73 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al. (US PG Pub 2004/0026811; hereafter ‘811) in view of Yamamura et al. (US Patent 5,277,973; hereafter ‘973) and Suzuki et al. (US PG Pub 2010/0063470; hereafter ‘470).
Claims 71 & 73: ‘811 is directed towards a method comprising:
forming a first lattice construction from a plurality of solid particles (NaCl molds are made by subjecting NaCl crystals (solid particles) to humidity to achieve fusion between the crystals – i.e. a lattice structure of salt crystals interconnected by fusion between the crystals; ¶s 16, 80, & 93 and claim 1, ‘811; see also Fig. 3b and ¶ 40, ‘811), said construction being formed so as to have one or more gaps between the particles (¶80, ‘811), said gaps being at least partially filed with a first fluid material (the pores are filled with air which reads on the first fluid material; ¶s 16 & 93 and claim 1, '811);
partially displacing the first fluid material (air) with an invading fluid material, which is a single layer, such that the invading fluid material partially penetrates the gaps in the lattice construction and the invading fluid forms a film layer (a solution of poly(lactide-co-glycolide) (PLG) in chloroform is poured over the NaCl mold and displaces the air in the NaCl lattice structure; ¶s 16, 75, 85, & 94 and claim 1, '811);
at least partially solidifying the invading fluid material which penetrated the gaps in the lattice construction to form a composite material (¶s 16, 85, & 94 and claim 1, '811);
removing at least a portion of the solid particles from the composite material, thereby forming at the location of the removed portion one or 
‘811 teaches that the composite structure of NaCl mold and polymer can be formed by either a solvent casting process (¶94, '811) or by a gas foaming process (¶95, '811). Both processes form circular disks of scaffolds (¶96, ‘811).
The solvent casting method of ‘811 does not further include forcing the invading fluid material into the one or more gaps between the particles of the lattice construction.
However, ‘973, which is directed towards a composite materials comprised of polymers and carbon fibers (title & abstract, '973) and discloses a process for impregnating a porous carbonaceous material with a polymer impregnate in which the impregnate is pressed and heated to facilitate permeation into the pores (i.e. the use of heat and pressure - a hot press process or laminating process (which implies the use of a laminator); see col. 31, lines 8-16, '973).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the a hot press process or laminating process (which implies the use of a laminator) process of ’973 to impregnate the salt lattice of ‘811 with the polymeric material of ‘811 because the heat and pressure of the  process of ‘973 is an art recognized means for impregnating a porous material with a second materials and would have predictably facilitated the impregnation process of '811.
I.e. the combination of ‘811 & ‘973 teach hot pressing or laminating process (which implies the use of a laminator) the polymeric material into the pores of the salt lattice and thus teach forcing the polymeric material into the pores of the salt lattice.

The combination does not teach using a heated roller in place of a heated press/laminator.
However, ‘470, which is directed towards composite materials (title) discloses that heated rollers are a recognized means of hot pressing (¶ 370).
It would have been obvious to one of ordinary skill in the art at the time of filing to use heated rollers in place of the hot press of the combination because as taught by ‘470, heated rollers are an art recognized means for hot pressing and thus would have predictably been suitable for applying said heat and pressure.
Allowable Subject Matter
Claim 1, 3, 5-10, 13-15, 17-30,  35-41, 45, 46, 54, 56, 59, 64, 67-70, & 75  allowed.
Claim 43 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The Examiner attempted to contact applicant’s representative, Mutua Mattu, to discuss an Examiner’s Amendment but no response was received.
Response to Arguments
Applicant's arguments filed 12/16/20 have been fully considered but they are not persuasive. 
Applicant’s arguments as they pertain to claims 1, 3, 5-10, 13-15, 17-30,  35-41, 43, 45, 46, 54, 56, 59, 64, 67-70, & 75 are moot as discussed above.
.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593.  The examiner can normally be reached on 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James M Mellott/           Primary Examiner, Art Unit 1712